81 F.3d 167
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Larry E. BELTON, Sr., Plaintiff-Appellant,v.SUPERIOR COURT OF CALIFORNIA, SACRAMENTO;  Dorothy BrownVinson;  Mable Rushin;  Yorquincia Rushin;  CarlB. Smith, Defendants-Appellees.
No. 95-15548.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided March 29, 1996.

Before:  GOODWIN, WIGGINS and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Larry E. Belton, Sr. appeals pro se the district court's dismissal as frivolous of his 42 U.S.C. § 1983 action against the Sacramento County Superior Court and two private attorneys.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated in the magistrate judge's findings and recommendations filed October 27, 1994, which the district court adopted in full on February 14, 1995.   Moreover, the district court lacked subject matter jurisdiction over Belton's action to the extent that he challenged prior decisions of the Sacramento County Superior Court vacating two default judgments in his favor and dismissing his action.   See Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   This case was originally ordered submitted with Belton v. Department of Veterans Affairs, Nos. 95-15683 and 95-16200.   Upon further review, this case may be submitted separately


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3